Citation Nr: 0604918	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
right knee patella and tibia fracture residuals, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
left knee and leg injury residuals, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2004, the Board denied a 
compensable rating for hearing loss, but remanded the above 
two issues for further evidentiary development, which has 
been completed.

The Board's 2004 remand order directed that further 
compensation and pension (C&P) examination be performed to 
ascertain the extent of all manifestations associated with 
the service-connected disabilities as to both lower 
extremities, including any neurological and/or dermatological 
manifestations as to the left knee/leg disability.  The 2005 
C&P examination resulted in findings that supported service 
connection for (a) post-operative scar on the right knee, 
evaluated as noncompensable effective September 15, 2005; (b) 
scar residual of splenectomy and laparotomy, zero percent 
disabling effective September 15, 2005; (c) peripheral 
neuropathy, right lower extremity, noncompensable effective 
September 15, 2004; and (d) peripheral neuropathy, left lower 
extremity, 10 percent disabling effective September 15, 2005, 
as reflected in the November 2005 rating decision.  

The issues perfected for the instant appeal encompass the 
2005 C&P examination findings and November 2005 ratings 
assigned thereon to the extent they involve evaluation of the 
current extent of the service-connected left knee/leg and 
right knee disabilities.  However, to the extent that the 
rating decision concerns scar residual of splenectomy and 
laparotomy, that aspect of the decision is not an issue 
perfected for appeal.  Further, while the scope of the 
present appeal is limited to evaluation of the current extent 
of the left knee/leg and right knee disabilities, it does not 
encompass effective dates of the percentages assigned by the 
RO in November 2005 for service-connected right knee scar and 
bilateral lower extremity peripheral neuropathy attributed to 
service-connected lumbar spinal disability.  The veteran must 
initiate timely appeal if he desires further review on such 
matters.
  
On another matter, in a May 2005 statement, the veteran 
discussed his hearing loss disability.  The Board denied a 
compensable evaluation for hearing loss in September 2004, 
and that decision is final.  The May 2005 statement appears 
to be an informal claim of entitlement to an increased 
(compensable) rating for hearing loss.  It is REFERRED to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  Disability residuals (orthopedic), as to both knees, are 
manifested primarily by subjective complaints of knee pain, 
weakness, and fatigability; and objectively, by diagnoses of 
degenerative changes in the knee joints and, overall, slight, 
but not moderate or severe disability.      

2.  The medical evidence of record does not document 
recurrent subluxation; lateral instability; ankylosis; 
removed, dislocated, or symptomatic semilunar cartilage; 
nonunion or malunion of tibia or fibula; or genu recurvatum.    

3.  Extension of the knees ranges from zero to 5 degrees; 
flexion of the left knee is from 132 to 140 degrees; flexion 
of the right knee is from 90 to 132 degrees.   

4.  Residuals include, for the left lower leg, a 15-cm long 
and "up to 4 cm in diameter," round, healed scar along the 
left lower leg in the mid-portion of the leg, right on the 
tibial crest, which is "very" thin, sensitive, and "close 
to the bone," and could result in recurrent inflammation or 
infection if there is impact against the scar.  

5.  There is a 4-cm surgical scar on the right knee and a 
"minor" scar on the side of the left leg 1.5 cm in 
diameter, neither of which is painful, tender, unstable, or a 
cause of functional impairment.    


6.  The left leg is 1 cm to 1.5 cm shorter than the right.  


CONCLUSIONS OF LAW

1.  The criteria for increased ratings for orthopedic 
residuals of right knee patella and tibia fracture and for 
left knee and leg injury, currently evaluated as 10 percent 
disabling each, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5263, 5275 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The criteria for a separate, additional 10 percent 
rating, but not higher, based on scar residuals of left leg 
injury, skin graft, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation 

Service connection has long been in effect for right patella 
and tibia fracture residuals and for left knee/leg injury 
residuals.  A 10 percent rating has been in effect 
continuously for each disability effective November 1984.  
These ratings are "protected" from reduction in the absence 
of evidence of fraud.  38 C.F.R. 
§ 3.951(b) (2005).  

Generally, disability evaluation requires consideration of 
the whole recorded history to determine the average 
impairment in earning capacity in civil occupations and the 
ability of the body as a whole to function under ordinary 
conditions of life.  See 38 U.S.C.A. § 1155 (West 2002)38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).  However, the Board's focus 
must necessarily be on evidence of current extent of the 
disabilities on review, as this case is akin to that in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (The present 
level of disability is of primary concern in a claim for an 
increased rating where service connection has long been in 
effect.).   

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2005).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2005).

The veteran's disabilities on appeal, as to the left knee/leg 
and right knee, are rated as 10 percent disabling, each, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (2005).  
Diagnostic Code 5010 directs that traumatic arthritis shown 
on X-rays be evaluated as degenerative arthritis consistent 
with 38 C.F.R. § 4.71a, Diagnostic Code 5003, which directs 
evaluation of limitation of motion under the appropriate 
Diagnostic Codes for the joint(s) involved.  

First of all, the Board notes that even higher, or 
additional, rating under Diagnostic Code 5003 is not 
permissible for either lower extremity.  This Code permits an 
additional evaluation where any limitation of motion found is 
not compensable under Diagnostic Codes specific to limitation 
of motion of the joint(s) involved.  Here, the record 
presents numerous range-of-motion measurements for both knees 
that would not have supported even the minimum 10 percent 
ratings precluding a higher rating based on limitation of 
motion of the legs under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (2005).  It appears that the RO has employed 
Diagnostic Code 5010 because the range-of-motion measurements 
would not support a compensable rating on Codes corresponding 
to range of motion, and assigned a 10 percent rating based on 
arthritis in both knee joints.

More specifically, Diagnostic Code 5260 provides ratings of 
zero percent for limitation of flexion to 60 degrees; 10 
percent to 45 degrees; 20 percent to 30 degrees; and 30 
percent to 15 degrees.  Diagnostic Code 5261 provides ratings 
of zero percent for limitation of extension to 5 degrees; 10 
percent to 10 degrees; 20 percent to 15 degrees; 30 percent 
to 20 degrees; 40 percent to 30 degrees; and 50 percent to 45 
degrees.  Normal range of motion of the knee is flexion to 
140 degrees and extension to 0 degree.  See 38 C.F.R. § 
4.71a, Plate II illustrations.
  
The record presents several range-of-motion measurements 
obtained during VA compensation and pension orthopedic (C&P) 
examinations.  In September 2005, flexion was to 90 (right) 
and 140 degrees (left); he had full extension, apparently 
bilaterally.  In August 2003, right knee flexion was to 120 
degrees; left knee flexion was to 140 degrees; extension was 
full bilaterally.  In January 1999, flexion was to 132 
degrees bilaterally; extension was to 180 degrees 
bilaterally; otherwise, there was no abnormal knee motion.  
(The "180" degrees documented for extension apparently was 
intended to mean full extension of the leg straight out from 
a sitting position and perpendicular to the trunk, which is 
equivalent to zero degrees - see 38 C.F.R. § 4.71a, Plate II 
illustrations.)  In December 1997, extension of the right 
knee was to 5 degrees; flexion was to 95 degrees 
(measurements not given for the left knee).  These 
measurements would not have supported the minimum compensable 
ratings under Diagnostic Codes 5260 or 5261.  Also, a more 
favorable rating is not permissible under Diagnostic Code 
5256 (ankylosis).  The knee joints are not fixed or immobile.  

In this connection, it is noted that, consistent with Hicks 
v. Brown, 8 Vet. App. 417 (1995), Diagnostic Codes 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
group of minor joints caused by degenerative arthritis 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Pain and pain on motion also must be 
considered, along with factors like fatigability, weakness, 
incoordination, and instability, consistent with DeLuca, 
supra.  Again, functional loss due to pain, consistent with 
DeLuca, must be supported by adequate pathology and evidenced 
by visible behavior.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).        

The September 2005 C&P report and contemporaneous VA clinical 
evidence document complaints of knee pain and use of a cane 
and right knee brace to assist in ambulation.  However, 
dislocation, subluxation, instability of knee ligaments and 
meniscus, or inflammatory arthritis, bilaterally, are not 
clinically demonstrated.  The examiner noted, as to 
orthopedic manifestations, the right knee disability does not 
appear to be severe; nor is either leg unstable.  Even a 
prior C&P reports provide similar findings.  In August 2003, 
stability was noted on "all maneuvers."  Nor is 
inflammatory arthritis, dislocation, or recurrent subluxation 
documented in the 2003 report.  The January 1999 and December 
1997 C&P reports fail to document instability or abnormal 
motion other than the documented range of motion 
measurements.  Based on such considerations, the Board does 
not find adequate basis to conclude that orthopedic 
disability of the lower extremities supports assignment of a 
compensable rating under Diagnostic Code 5257, for 
subluxation or lateral instability.    

That said, what remains for consideration as to orthopedic 
disability are 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5259, 5262, and 5263 (2005).  Diagnostic Codes 5258 and 5259 
are inapplicable because they require cartilage damage or 
manifestations (like dislocation, frequent locking, removal 
of semilunar cartilage), not shown in this case.  Nor is genu 
recurvatum, precluding applicability of Diagnostic Code 5263.  

As for Diagnostic Code 5262, impairment of the tibia and 
fibula is assigned 10 to 40 percent ratings depending on 
severity of knee or ankle disability.  This case does not 
present ankle abnormality as part of the service-connected 
disabilities.  The right knee/leg disability does involve 
fracture of the tibia, and this Code appears to be applicable 
to that extent.  However, no medical evidence reflects 
malunion or nonunion of the tibia.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
assignment of a compensable evaluation using this diagnostic 
code.      

Finally, the Board notes that the 2005 C&P examination 
conducted on remand yielded a finding that the left leg is 1 
centimeter (cm) to 1.5 cm shorter than the right.  It is not 
clear from the C&P report as to exactly why this is so, but 
the discrepancy in leg length apparently is associated at 
least in part to the skin graft surgery and resulting 
scarring on the left leg (scarring evaluated separately 
below).  The Board has considered 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2005).  This Code assigns 10 to 60 
percent rating depending on the extent of shortened bones of 
the lower extremity.  While it is not conclusively shown on 
the record whether the veteran's left leg is shorter because 
of a shortened bone, this Code nonetheless seems to be 
closely analogous to the disability presented as to the left 
leg.  However, the minimum 10 percent rating is assigned 
thereunder with lower extremity shortened between one and 
one-quarter inches to 2 inches (3.2 cms. To 5.1 cms).  
Assuming the veteran's left leg is 1.5 cm shorter than the 
left, 1.5 cm does not approach the shortening needed for 
assignment of a compensable rating.  As such, this Code does 
not appear to be an appropriate basis for additional, or more 
favorable, evaluation.  

The Board also addresses other manifestations associated with 
the disabilities at issue.  As to the left knee/leg 
disability, the bases for service connection in 1978 were 
ruptured cruciate ligament, contusion, loss of tissue in the 
lower left leg, and arthritic knee joint, resulting from an 
automobile accident.  The veteran had skin graft surgery 
along the left shin area.  He reported thinness of the skin 
at the site, and numbness in that lower leg.  The 2005 C&P 
report documents a 15-cm long and "up to 4 cm in diameter," 
round, healed scar along the left lower leg in the mid-
portion of the leg, right on the tibial crest, resulting from 
a skin graft surgery 
post-accident.  Also noted in a "minor" scar on the side, 
1.5 cm in diameter.  Although the integrity of the skin of 
the larger scar resulting from the skin graft is intact, the 
scar itself described as "very" thin, sensitive, and 
"close to the bone."  The examiner opined that it is highly 
likely that the veteran would have recurrent inflammation or 
infection if there is impact against the scar.  As such, the 
scar residuals on the left leg in particular could contribute 
to functional impairment, although the examiner does not 
actually state that the scar residuals themselves would cause 
limitation of motion.  Rather, the examiner seems to be 
stating that movement of the leg inevitably would lead to 
"bumping" of the left leg at times, whether against the 
right leg and possibly against other objects, which could 
lead to painful inflammation.  The Board concludes that the 
manifestations of the skin graft scar on the left shin are 
analogous to a superficial scar that is painful on 
examination, which would support assignment of a 10 percent 
rating under Diagnostic Code 7804.

As to the right knee, the 2005 examination resulted in 
documentation of a 4-cm scar resulting from operation due to 
patella/tibia fracture in an in-service automobile accident.  
Unlike the larger scar on the left leg, the right knee 
scarring (and as well the smaller left leg scar) is not 
described as symptomatic (such as instability, tenderness, 
inflamed, broken, edema, particularly repugnant appearance).  
Thus clinically, no functional impairment or physical 
disfigurement apparently is manifested as to these scars.  

The veteran also has peripheral neuropathy in the lower 
extremities; at the C&P examination, he reported pain and 
tingling sensation.  Paresthesia, dysthesia, and sensory 
abnormality are also reported.  The C&P examiner said that 
peripheral neuropathy in the lower extremities is secondary 
to the in-service automobile accident and subsequent 
herniated disk operations.  The veteran also has bilateral 
ischial sciatic down the posterior plane, and nerves in the 
lower extremities are affected; these manifestations are 
associated with the veteran's spinal disability, which is 
service-connected, but is not within the scope of this 
appeal.  A review of the November 2005 rating decision and 
the 2005 C&P "peripheral nerves" examination report 
indicates that the neurological damage is primarily 
attributable to the lumbar disk operation.  The RO's November 
2005 rating decision reflects that the evaluations made under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005) (neurological 
impairment) are based on a determination that neuropathy is 
associated with "status post lumbosacral spine laminectomy 
with strain."  Given that service connection is already in 
effect for status post lumbosacral spine laminectomy with 
strain (Diagnostic Codes 5293-5243), evaluated as 40 percent 
disabling, and that neurological impairment in the lower legs 
has been attributed to that disability, the Board does not 
discuss further such impairment as part of the left knee/leg 
and right knee disabilities now at issue.  Again, as noted in 
the Introduction, to the extent the veteran disagrees with 
the RO's evaluation of the neurological impairment, appeal 
must be initiated timely.  

Thus, as to left knee/leg and right knee manifestations not 
strictly orthopedic, the veteran has, in particular, a large 
left leg scar that is analogous to a superficial scar that is 
painful on examination, 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2005). Such additional rating is consistent with 
Esteban v. Brown, 6 Vet. App. 259 (1994) (impairments 
associated with service-connected disability may be rated 
separately unless they constitute the same disability).             

That said, the Board has considered other provisions of 38 
C.F.R. Part 4, whether or not raised by the veteran and/or 
his representative, consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), but does not find any other Code or 
provision that could be the basis for a more favorable rating 
assignment(s).  

II.  Duties to Notify and to Assist the Claimant

VA's duties to notify and to assist claimants in 
substantiating a claim for VA benefits are found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran received multiple section 5103(a) notices during 
the appeal.  The February 2002, October 2003, and April 2005 
letters notified the veteran that, in essence, the evidence, 
and in particular medical evidence, must show that his knee 
disabilities have worsened to merit compensation at a higher 
rate.  He was told that VA must make reasonable efforts to 
assist him in claim development, even though the veteran 
ultimately bears the responsibility for claim substantiation, 
if he identifies the sources of evidence pertinent to the 
claim.  The 2005 letter advised him that lay evidence on the 
claim also could be submitted, but also explained that 
contemporaneous evidence as to worsened disability in 
particular would substantiate the claim.  Also, through the 
Statement of the Case (SOC) and numerous Supplemental SOCs 
(SSOCs), he was told about what regulations apply and why 
higher evaluation remains denied.  As for the fourth element, 
VA asked: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Notice of 
the fourth element was further enhanced with citation of 
38 C.F.R. § 3.159, from which the element is taken, in the 
November 2005 SSOC.      

The Board finds no prejudicial timing defect with respect to 
notice.  Full, content-complying notice was given during the 
appeal period.  The Pelegrini Court explicitly stated, at p. 
120, that where, as here, 38 U.S.C.A. § 5103(a) notice was 
not mandated at the time of the RO denial on appeal (appeal 
was perfected in 1998, long before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)), the RO did not err in not 
providing such notice.  Rather, the appellant has the right a 
complete notice and proper subsequent VA process, clearly 
provided in this case.  Even after the veteran was issued the 
most current (November 2005) SSOC and notified that he has an 
additional 60 days to comment on his claim, he did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  In fact, in 
November 2005, after the SSOC was sent, he affirmatively 
waived his right to a full comment period and asked that the 
Board review his claim immediately.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records, multiple C&P 
examination reports appropriate to an evaluation of this 
claim, and the veteran's written statements submitted in 
support of the claim.  The veteran was given an opportunity 
to testify in connection with his claim, and he exercised his 
right to do so twice, before the Board and a Decision Review 
Officer.  The Board's remand directives were completed.  
Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     


ORDER

An increased evaluation for right knee patella and tibia 
fracture residuals, and left knee and leg injury residuals 
(orthopedic manifestations), is denied.

An additional 10 percent rating for scar residuals from left 
leg injury, skin graft of the shin, is granted, subject to 
regulations governing the payment of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


